
	
		II
		111th CONGRESS
		1st Session
		S. 108
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the admission of an alien who was detained as
		  an enemy combatant at Guantanamo Bay, Cuba unless the President determines that
		  such admission is consistent with the national security of the United States,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protection from Enemy Combatants
			 Act.
		2.Limitation on
			 admission of aliens detained at Guantanamo Bay, Cuba
			(a)Covered alien
			 definedIn this section, the term covered alien
			 means an alien who was detained as an enemy combatant by the United States at
			 Guantanamo Bay, Cuba.
			(b)Prohibition on
			 admission by a courtSubject to subsection (d), a court of the
			 United States may not order the release or parole into the United States of a
			 covered alien.
			(c)Prohibition on
			 admission by the Secretary of State or the Secretary Homeland Security
				(1)VisaSubject
			 to subsection (d), the Secretary of State may not issue any visa to a covered
			 alien that would permit the covered alien to enter, or be admitted to, the
			 United States.
				(2)Immigration
			 statusSubject to subsection (d), the Secretary of Homeland
			 Security may not admit or provide any type of immigration status to a covered
			 alien that would permit the covered alien to enter, or be admitted to, the
			 United States.
				(d)WaiverThe
			 President, in the sole discretion of the President, may waive a restriction
			 described in subsection (b) or (c), in whole or in part, if the President
			 determines that the waiver of such restriction is consistent with the national
			 security of the United States.
			
